TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00672-CV



                 John Dale Dunn and Patricia Louise Sommer, Appellants

                                               v.

              Marriott Hotel Corp. d/b/a Renaissance Austin Hotel, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. D-1-GN-12-001989, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed an unopposed motion to dismiss appeal pursuant to a settlement

between the parties. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellants’ Motion

Filed: January 30, 2015